Citation Nr: 1130199	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the feet, ankles, legs, knees, hips and shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for arthritis of the feet, ankles, legs, knees, shoulders and hips.

In December 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.

The Board issued a decision denying this claim in March 2009. 

In an October 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the Board's March 2009 decision denying the present claim and remanded the claim for readjudication in accordance with the Court's decision. The Court deemed the petition to reopen a claim of service connection for rheumatoid arthritis of the back, arms, neck and hands as abandoned. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this claim must be remanded for further development in accordance with the Court's October 2010 Memorandum Decision.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist claimants in developing a claim for VA benefits.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

As the Court noted in the October 2010 Memorandum Decision, the VCAA establishes a "low threshold" for determining whether or not the provision of a medical nexus examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2)(B); McLendon, 20 Vet. App. at 83.  In this regard, with respect to the third McLendon element, the Court has held that "[t]he types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to . . . credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon, 20 Vet. App. at 83; see also Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004) (holding that in order to trigger VA's duty to provide a medical examination, the evidence of record need only indicate that symptoms of a disability, as opposed to a disability itself, may be associated with service).  The Court also noted in the October 2010 Memorandum Decision that lay evidence may be competent to show continuity of symptomatology under 38 C.F.R. § 3.303(b) (2010).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In view of these principles, the Court found that the Board had not sufficiently addressed the Veteran's lay statements regarding the history of her symptoms in determining that a VA examination was not warranted.  Thus, the Court instructed the Board to reconsider the Veteran's statements and to determine whether they are competent and sufficient to trigger VA's duty to provide an examination. 

In further considering the evidence of record, including the Veteran's lay statements, the Board finds that there is sufficient evidence to trigger VA's duty to provide an examination under the VCAA.  See McLendon, 20 Vet. App. at 83

With regard to evidence of a current disability, as the Board found in the March 2009 decision, the Veteran's VA treatment records show treatment and diagnoses of arthritis and joint pain.  Specifically, a November 2001 VA treatment record reflects a diagnosis of degenerative arthritis and complaints of severe joint pain.  A February 2002 VA treatment record reflects a diagnosis of degenerative joint disease of the right knee.  An April 2004 VA treatment record reflects that the Veteran had a history of pain in the joints, including the ankles, knees, and hips.  Her diagnoses included degenerative arthritis.  Accordingly, a current disability has been established. 

The Board further finds that an in-service disease, injury, or event has been established.  See McLendon, 20 Vet. App. at 83.  In this regard, service treatment records dated in January 1972, January 1978, and March 1978 document complaints of pain in the legs and feet, and right shoulder.  With regard to the right shoulder, objective findings revealed subdeltoid bursitis.  During follow up treatment in April 1978, the Veteran was assessed as having mild arthralgia.  A May 1979 service treatment record reflects complaints of swelling in the feet and legs.  The July 1979 separation examination report reflects a history of frequent swelling and pain in the legs for the past three years, and questionable rheumatoid arthritis in the shoulder and upper back.  The Board also notes that in February 1977 the Veteran was treated for a gunshot wound in the left scapula area, the residuals of which have been service connected.  Based on these service treatment records, the Board finds that the second McLendon element is met.  See id.

The Board also finds that there is an indication that the Veteran's current complaints of joint pain may be related to her complaints in service.  At the December 2008 Board hearing, the Veteran stated that she had been treated for her joint pain since her separation from active service in 1979 to the present.  The Board finds this statement to be credible.  In this regard, in an August 1979 claim, the Veteran stated that she experienced constant pain in her legs and feet, and that she had rheumatoid arthritis in her back, arms, neck and hands.  At an April 1980 VA examination, the Veteran reported that she began experiencing aching pain in her hands, legs, and upper back during active service in 1977.  An October 1986 VA examination report reflects that the Veteran reported pain in her feet, legs, back, and neck, as well as swelling in her legs.  In a July 2000 VA treatment record, the Veteran reported experiencing pain in the soles of her feet, left knee, and lateral left thigh.  The Board finds that the Veteran's lay statements, in conjunction with the VA treatment records and examination reports of record, are credible and sufficient to suggest a continuity of symptomatology related to joint pain.  Although the location of the pain has varied to some extent, and it seems the Veteran did not begin reporting left knee pain until February 2000 or right knee pain until February 2002, the overarching theme is that the Veteran has experienced pain in multiple parts of her body, including in her feet, legs, and upper back for many years, and reported such pain during service.  

Accordingly, the Board finds that there is at least an indication that the Veteran's current complaints of pain in the feet, ankles, legs, knees, shoulders, and hips may be related to the Veteran's orthopedic complaints during service.  In this regard, the Veteran has suggested that she may suffer from a service-related disability, to include arthritis, that is not limited to just one joint or body part but is more diffuse.  The Court has held that a claim need not be limited to one diagnosis, but may be more encompassing and include reference to a body part or system or symptoms of a disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

Finally, as the Board does not have the medical expertise to make a medical determination as to whether the Veteran currently has arthritis or another disability of the feet, ankles, legs, knees, shoulders, and hips related to service, there is not sufficient evidence to decided this claim.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Therefore, the fourth McLendon element is satisfied.  See McLendon, 20 Vet. App. at 83.

Thus, based on the foregoing, the Board finds that the low threshold for determining whether a VA examination is warranted has been met.  As such, on remand, the Veteran should be scheduled for a VA examination by a medical professional with a background in rheumatology or other appropriate expertise.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion regarding the nature and etiology of the Veteran's complaints of pain in the feet, ankles, legs, knees, shoulders, and hips in accordance with the instructions below.  With regard to the feet, as service connection has already been established for pes planus and hallux valgus, the examiner should determine whether the Veteran also has arthritis of the feet related to service or caused or aggravated by the Veteran's service-connected disabilities of the feet. 

The agency of original jurisdiction (AOJ) should also take this opportunity to send the Veteran a letter requesting her to identify any outstanding relevant treatment records that might be pertinent to her claim.  Authorized release forms should be provided.  The AOJ should then request any outstanding private treatment records for which sufficient information and the necessary authorization has been provided.  

The Veteran's outstanding VA treatment records from 2007 to the present should also be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction (AOJ) should send the Veteran a letter requesting her to identify any outstanding relevant treatment records that might be pertinent to her claim.  Authorized release forms should be enclosed.  The AOJ should then request any outstanding private treatment records for which sufficient information and the necessary authorization has been provided.  

2. The Veteran's outstanding VA treatment records from 2007 to the present should also be obtained and associated with the claims file. 

3. The Veteran should be scheduled for an examination by a medical professional with a background in rheumatology or other appropriate medical expertise to assess the nature and etiology of her pain in the feet, ankles, legs, knees, shoulders, and hips.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  X-ray studies should be performed as well as any other indicated tests and studies.  All clinical findings should be reported in detail.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has arthritis or another disability of the feet (apart from hallux valgus and pes planus, for which service connection has already been established), ankles, legs, knees, hips, and shoulders, and, if so, whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that a disability of the feet (apart from hallux valgus and pes planus), ankles, legs, knees, hips, and/or shoulders is related to a disease or injury in active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

If the examiner finds that the Veteran has a disability of the feet apart from pes planus and hallux valgus, to include arthritis, the examiner should also render an opinion as to whether it was at least as likely as not caused or aggravated (i.e. chronically worsened) by the Veteran's service-connected disabilities of the feet. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


